Citation Nr: 0824949	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral vision 
disorder.

2.  Entitlement to service connection for a left knee 
disorder, claimed as arthritis.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right should 
disorder.

5.  Entitlement to service connection for a left elbow 
disorder.

6.  Entitlement to service connection for a neck disorder, 
claimed as arthritis.

7.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for asthma.  

8.  Entitlement to a higher initial evaluation than the 10 
percent assigned for residuals of a chip fracture of the 
right elbow, effective from August 8, 2003.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service in the U.S. Coast Guard from 
August 1977 to August 1981.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  By 
a December 2007 decision, the RO granted a higher initial 
evaluation of 10 percent for the veteran's chip fracture of 
the right elbow, effective from the August 8, 2003, effective 
date of service connection for that disorder.   

The veteran testified at a hearing before a Decision Review 
Officer at the RO in May 2005, and testified at a Travel 
Board hearing before the undersigned Veterans Law Judge at 
the RO in March 2008.  Transcripts are contained in the 
claims file.  

The issues of entitlement to a higher initial evaluation for 
a chip fracture of the right elbow and entitlement to service 
connection for a left knee disorder are herein REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the appellant.

FINDINGS OF FACT

1.  The evidence of record preponderates against a finding 
that the veteran has a bilateral vision disorder which is 
related to service. 

2.  The evidence of record preponderates against a finding 
that the veteran has a left shoulder disorder which is 
related to service. 

3.  The evidence of record preponderates against a finding 
that the veteran has a right shoulder disorder which is 
related to service. 

4.  The evidence of record preponderates against a finding 
that the veteran has a left elbow disorder which is related 
to service. 

5.  The evidence of record preponderates against a finding 
that the veteran has a neck disorder which is related to 
service. 

6.  The evidentiary record preponderates against a finding 
that arthritis of the cervical spine was present within the 
first post-service year.  

7.  The veteran's claim of service connection for asthma was 
previously finally denied by the RO in an April 1996 
decision, and that decision became final when not timely 
appealed.  

8.  The evidence received since that last prior denial of the 
claim for service connection for asthma relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for asthma, and does support a reasonable 
possibility of substantiating the claim so as to justify 
reopening the previously denied claim.

9.  The evidence of record preponderates against a finding 
that the veteran has asthma which is related to service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral 
vision disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 
3.159, 3.303 (2007).

2.  The criteria for service connection for a left shoulder 
disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 3.159, 3.303 
(2007).

3.  The criteria for service connection for a right shoulder 
disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 3.159, 3.303 
(2007).

4.  The criteria for service connection for a left elbow 
disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 3.159, 3.303 
(2007).

5.  The criteria for service connection for a neck disorder 
are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

6.  New and material evidence has been received since the 
last final decision denying service connection for a 
respiratory disorder; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).

7.  The criteria for service connection for asthma are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in October 2003 addressing the appealed claims 
herein adjudicated, the veteran was informed of the notice 
and duty-to-assist provisions of the VCAA, and was informed 
of the information and evidence necessary to substantiate 
these service connection claims.  Both the RO, and the Board 
herein, have reopened the claim for service connection for 
asthma and adjudicated the claim on the merits.  Hence, there 
could have been no prejudice to the veteran with regard to 
the notice and duty to assist to support reopening that 
claim.  

While the October 2003 VCAA letter did not address with 
specificity the evidentiary criteria required to support a 
reopened claim for service connection for asthma, that letter 
did address generally the evidentiary criteria required to 
support a claim for service connection on the merits, as 
related to all the veteran's other claims for service 
connection, and hence the veteran was effectively informed by 
that letter of the evidentiary requirements to support the 
claim for service connection for asthma on the merits, if the 
claim were to be reopened.  The VCAA letter gave no 
indication that special rules would apply to the veteran's 
asthma claim if reopened, and hence there would be no basis 
from that letter for the veteran to conclude (erroneously) 
that these disclosed rules governing service connection, 
including as they pertain to notice and duty to assist, would 
not apply to a reopened claim for service connection for 
asthma.  

This October 2003 notice preceded the RO's initial decision 
in January 2004 addressing the claims on appeal (the Board 
deems the erroneous dating of that decision as January 2003 
to be harmless error), and informed the veteran of the bases 
of review and the requirements to sustain the claims.  He was 
also told that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is 
obtained.  

The veteran was afforded additional VCAA notice letters in 
February 2007 and July 2007, addressing the appealed claims 
herein adjudicated (including the claim for service 
connection for asthma on the merits, that claim having been 
reopened).  To whatever extent the prior VCAA notice letter 
in October 2003 may have been deficient as to these claims 
herein adjudicated, this was cured by these further notice 
letters and readjudication of these claims by a SSOC in 
December 2007.  See Mayfield, Prickett, supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
October 2003 VCAA notice letter addressing the appealed 
service connection claims did not address the downstream 
issues of initial rating and effective date with regard to 
the service connection claims, such errors are harmless with 
regard to the claims herein adjudicated precisely because 
these claims for service connection are herein denied.  
Moreover, he was afforded notice of the information required 
by Dingess for the appealed service connection claims herein 
adjudicated in the February 2007 and July 2007 VCAA letters, 
which were followed by issuance of a SSOC in December 2007 
addressing these claims. 

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim, and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the July 2007 letter to the 
veteran.

The VCAA letters sent to the veteran requested that he advise 
of any VA and private medical sources of evidence pertinent 
to his claims, and to provide necessary authorization to 
obtain those records.  They also requested evidence and 
information about treatment after service, in support of the 
claims.  In submissions as well as at hearings in the course 
of appeal, the veteran informed of treatment by primary care 
physicians post-service.  To the extent he provided 
authorization to obtain records from these sources, the RO 
duly requested such records, and associated records received 
with the claims file.  The veteran was appropriately 
informed, including by the appealed rating decision, SOC, and 
SSOC, of records obtained, and, by implication, of records 
not obtained.  He was also adequately informed of the 
importance of obtaining all relevant records.  He has not 
provided authorization to obtain any additional existing 
evidence presenting a reasonable possibility of furthering 
the appealed claim here denied. 

The veteran's representative at the March 2008 hearing 
requested that the record be kept open for 60 days to allow 
the veteran the opportunity to obtain and submit recent 
records of private treatment.  The undersigned Veterans Law 
Judge granted that request at the hearing.  However, no 
records were received by VA during that open record interval, 
and no response was received otherwise requesting additional 
time or assistance in obtaining those records.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query (except as to records 
which the undersigned at the March 2008 hearing afforded the 
veteran time to submit, as addressed above).  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  




As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, there is no independent evidence to support the 
presence of any claimed disease, disability, or treatment in 
service, and the veteran's lay assertions that he suffered 
injuries that resulted in his claimed disorders, as well as 
his belief of asthma beginning in service, cannot themselves 
support a medical opinion relating current claimed disorders 
to service.  The presence of some of the claimed disorders, 
in particular arthritis, an eye disorder, and asthma, are not 
subject to lay knowledge.  Also, as discussed below, the 
veteran's testimony at his two hearings in the course of the 
appeal has been contradictory, rendering his assertions of 
injuries in service (to support his claims) not credible.  
Corroboration of these alleged injuries is also absent from 
te record.  Because of this absence of evidentiary bases of 
disease or injury in service to support the service-connected 
claims herein adjudicated, there can be no service-related 
evidentiary basis upon which a current medical etiology 
opinion related to service could rest to support the claims.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Further, at his hearing before the undersigned in March 2008, 
the veteran testified that he received treatment at the 
Philadelphia VA Medical Center (VAMC) for twenty years, since 
discharge from service, but that old, prior records from that 
facility were no longer available.  VA treatment records were 
requested.  However, none were shown proximate to service to 
support his service connection claims, including particularly 
his claim for service connection for asthma, for which he 
specifically alleged VA treatment proximate to service.  




Accordingly, the Board finds that the low threshold to 
establish a requirement of a VA examination is not met, due 
to the absence of cognizable evidence of claimed disease or 
disability in service or continuing from service to the 
present.  38 C.F.R. §§ 3.303; 3.159(c)(4).  While the veteran 
provided a private treating physician's opinion dated in 
December 2004 stating that the veteran had "pulmonary 
problems and symptoms" in service, this opinion is 
insufficiently specific to support the veteran's asthma 
claim, and hence cannot serve to necessitate a VA 
examination.  A remand for an examination based on the 
veteran's allegations is unnecessary, and would constitute an 
unreasonable delay and expenditure of scarce VA resources.  
See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-
9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").

The veteran has addressed his claim by submitted written 
statements, as well as by testimony at an RO hearing 
conducted in May 2005 as well as at the Board hearing before 
the undersigned in March 2008.  There is no indication that 
he desires a further opportunity to address his claim that 
has not been fulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  Moreover, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."


II.  Law and Regulations - Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

III.  Service Connection for Left Shoulder Disorder, Right 
Shoulder Disorder,
and Left Elbow Disorder

At his March 2008 hearing, the veteran testified that he 
injured his left shoulder, right shoulder, his neck, his left 
elbow, and his left knee all at the same time in service, 
when he fell off the Coast Guard cutter Sauk, which had been 
modified as a buoy tender, in New York harbor, and struck the 
"camel", which he explained was a log on the side to keep 
the ship from banging into the dock.  He reported that he 
fell about 40 feet and landed in the water.  He explained 
that he was a boatswain mate in the Coast Guard, and jumped 
off the ship onto the dock to tie up the ship, but the ship 
backed out and he slipped on a rail and fell into the water.  

He added that, following that accident, he was taken from the 
ship to the medical unit, where he stayed for three to four 
days and received treatment for his injured parts, which were 
the parts claimed in this appeal.  He explained that at that 
time he had a lot of pain in his knees and shoulders, he had 
stiffness, and he could not move his neck in certain ways.  
He testified that after his stay at the medical unit he was 
sent to Governor's Island, New York, for either three weeks 
or a month (his statements in the testimony vary) before 
being sent back to his ship.  He noted that he was placed on 
light duty for a month or two.  He added that he was at 
Governor's Island and was then sent to a medical unit on 
Staten Island.  He further added that he was not casted 
because there were no breaks, but rather he was significantly 
bruised.  He testified that he has limitation of motion of 
his neck and shoulders, pain, stiffness, and tightness, and 
he also has muscle spasms and swelling two to three times per 
week.  

Of note, at his May 2005 RO hearing, the veteran provided 
testimony contradicting his March 2008 testimony in several 
in several relevant factual details.  In 2005 he testified 
that he injured his right elbow in the same accident falling 
off the Sauk; and he testified that after the accident he was 
briefly examined and told he had some bumps and bruises and 
sent back to the ship, where he was placed on light duty for 
a few weeks.  The Board finds that the contradictory 
testimony about treatment immediately after the accident 
critically compromises the credibility of the testimony 
regarding this alleged accident and resulting injuries, 
because the level of variance in reported immediate treatment 
is so great and of a nature which cannot be dismissed as mere 
lapses in recollection if any if his recollection is to be 
deemed reliable.  Accordingly the veteran's testimony cannot 
be relied upon to establish the injuries in service which he 
alleges as due to this fall from the Sauk.  

A careful review of the service clinical records does reveal 
a single entry in August 1978 regarding the veteran's fall 
from the Sauk.  However, the distance he was noted to have 
fallen was approximately four feet (not forty as the veteran 
has testified), and onto the dock ratherthan into the water.  
That record notes that the veteran walked to the dispensary 
for treatment, and the only identified injury was a bruise to 
the right hip.  Notably, the right hip is not a body part 
about which the veteran has presented a claim.  

Absent credible evidence to support the injuries in service 
as alleged, and absent other evidence of injury in service or 
disability with onset in service or otherwise causally 
related to service, the preponderance of the evidence is 
against the veteran's claims for service connection for a 
left shoulder disorder, a right shoulder disorder, a left 
elbow disorder, and a neck disorder.  38 C.F.R. § 3.303.  
There is also no evidence of arthritis of the neck within the 
first post-service year to support service connection for 
that disability on a first-year-post-service presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309.  Because the preponderance 
of the evidence is against these claims, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

(The veteran's claim for service connection for a left knee 
disorder is the subject of remand, below, because service 
clinical records do reflect difficulties with that knee on 
multiple occasions unrelated to the documented fall from the 
Sauk.) 

IV.  Service Connection for Asthma - Reopening and
Decision on the Merits

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New and material evidence means evidence not 
previously submitted to agency decision makers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  See Hodge.

At his March 2008 hearing, the veteran testified that he had 
not had pre-service problems with his asthma since the age of 
twelve, and he had obtained a letter from his doctor to allow 
him to enter the Coast Guard.  However, in the last year of 
duty in the Coast Guard he again began having problems with 
asthma.  He explained that he was painting on the vessel 
inside a compartment, ventilation was poor, and he was using 
a methyl-ethyl ketone metal primer, followed by red-lead 
paint.  He became lightheaded and sick to his stomach and his 
eyes were burning, and he was then told to come out of there 
and see a medical corpsman.  He reported that after that 
incident and since service he had problems with his lungs 
very consistently, with Albuterol treatments, always carrying 
a Proventil inhaler, and past use of Prednisone.  

He testified that upon service separation he underwent a 
chest X-ray, and scars on his lungs were noted.  As a result 
of those scars he was held in service for 21 more days 
because they were not sure whether he had sarcoidosis.  He 
testified that he had had X-rays of his lungs prior to 
service, and these had not shown scars on his lungs.  He 
added that he went to the VAMC emergency room the day after 
separating from service, for treatment for an asthma attack, 
but the records of that treatment were lost.  He further 
testified that he had received treatment from a Dr. J.E. at 
the University of Pennsylvania for 10 years, and he was 
trying to obtain those records, but that the physician was no 
longer employed there, and he was trying to locate that 
physician.  

At his May 2005 RO hearing, the veteran told a similar 
narrative regarding asthma beginning in service or shortly 
thereafter.  However, the veteran's service clinical records 
reflect no findings, treatment, or diagnosis of asthma in 
service.  Shortly before service separation, he was evaluated 
for markings shown on chest X-rays, but these were assessed 
as representing possibly an interstitial respiratory illness, 
with sarcoidosis to be ruled out.  There was no finding or 
indication in records associated with that pre-separation 
consultation and evaluation suggesting the presence of asthma 
or other obstructive lung disease.  The veteran did present a 
claim in December 1981, but he then claimed a chest condition 
based on exposure to asbestos, not an asthmatic condition, 
and that claim was denied based upon insufficient evidence to 
support the claim as well as the veteran's failure to appear 
for a VA examination scheduled to evaluate him for 
respiratory illness.  

At his March 2008 hearing the veteran alleged that he 
received VA treatment immediately after service but that 
records of such treatment were lost, and that he had 
subsequent care, but again with records unavailable.  As 
discussed in the VCAA analysis above, records were requested 
from indicated sources, and no records were either submitted 
or obtained which support onset of asthma in service or in 
years immediately proximate to service.  

The veteran was not found to have current asthma upon service 
entry examination, and hence the presumption of soundness 
upon entry applies.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.304(b) (2007).  His history of 
childhood asthma thus has no bearing on the determination 
herein.  What is ultimately relevant in this case is the 
absence of any medical findings of asthma either in service 
or proximate to service, and the absence of medical evidence 
supportive of a causal link to service.  

Service clinical records also include a record of treatment 
for possible pneumonia on January 31, 1979, with follow-up on 
February 1, 1979, treated with tetracycline.  A chest X-ray 
report in February 1979 noted a small area of infiltration 
due to pneumonitis in the anterior aspect of the right 
pulmonary base, with the remainder of both lung fields clear.  
In June 1981 when the veteran was identified as having 
bilateral hilar adenopathy, the lung fields were noted to be 
clear.  Sputum testing in June 1981 was negative for 
pneumonia.  Later in June 1981, X-rays suggested regression 
of the hilar masses, and chest X-rays in July 1981 showed no 
specific active disease in the chest.  

The veteran was afforded a VA examination in November 1995 to 
address his claimed asthma, and that examiner noted a 
history, apparently as related by the veteran, of his having 
had pneumonia in service, with double pneumonia eventually 
diagnosed as well as scarring of the lungs due to pneumonia.  
That history is not reflected in the service clinical 
records.  Rather, as detailed above, there was no finding of 
confirmed pneumonia in the service records, and hence none of 
double pneumonia.  While hilar markings late in the veteran's 
service were shown on chest X-rays and necessitated further 
evaluation, there was no finding of lung scarring due to 
pneumonia.  Thus, while the November 1995 VA examiner found 
that the veteran had "[d]ouble pneumonia in 1990 with 
residual scarring by history," this assessment was based on 
a history not supported by the service clinical records.  The 
November 1995 VA examiner also diagnosed bronchial asthma, 
but did not relate this to either the noted history of 
scarring or to the veteran's service period generally.  

Because the claim here is limited to service connection for 
asthma, a broader question of service connection for any 
respiratory disorder is not addressed.  It is sufficient for 
the Board to conclude, with respect to the November 1995 VA 
examination, that the examination supports the presence of 
asthma as a current disorder, but does not support a causal 
nexus between the veteran's period of service and his 
currently claimed asthma.  

Because the prior denial of service connection for a 
respiratory disorder was based in part on the absence of any 
current supporting clinical records, the presence of a 
current diagnosis of asthma is sufficient to reopen the claim 
for service connection for asthma.  38 C.F.R. § 3.156(a).  
The Board must therefore review the reopened claim, as a 
merits-based adjudication. 

The veteran has provided a private medical opinion letter 
dated in December 2004, which reads as follows:  "[The 
veteran] developed pulmonary problems and symptoms while he 
was in the armed services as early as 1977."  The Board 
notes that service clinical records do support the presence 
of allergies in service, as well as the noted possible 
sarcoid condition shortly prior to separation, without any 
findings of asthma.  The private physician's December 2004 
statement also fails to address asthma, and hence it 
ultimately cannot serve to support the veteran's claim of 
entitlement to service connection for asthma.  To the extent 
this medical opinion is supported by clinical records from 
service, it cannot support the claim, and to the extent it 
could potentially support the claim as potentially addressing 
asthma, it is not supported by clinical evidence.  The 
private physician not only failed to specify the "pulmonary 
problems and symptoms he was addressing," but also failed to 
provide any clinical data or other rationale in support.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Accordingly, this private medical 
opinion may be afforded essentially no weight in the Board's 
weighing of the evidence for and against the veteran's claim 
for service connection for asthma.  

Because there is no medical evidence of asthma either in 
service or proximate to service, and none to support a causal 
link between service and current asthma, the veteran's claim 
on the merits must be denied based on the preponderance of 
the evidence against a causal nexus between service and any 
current asthma.  38 C.F.R. § 3.303.  While the Board has duly 
considered the lay statements of record, these ultimately are 
not cognizable to address the medical question of the 
presence of asthma in service or related to service.  The 
presence of asthma as a diagnosed disorder and as 
distinguished from any other respiratory disorder such as, in 
this case, seasonal allergies or sarcoidosis, is simply 
beyond the purview of lay knowledge.  Espiritu; cf. Jandreau.  

The preponderance of the evidence is against the claim for 
service connection for asthma, and, therefore, the benefit of 
the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert.

V.  Service Connection for a Bilateral Eye Disorder

Regarding his claimed eye disorder, at his May 2005 hearing 
the veteran testified that he was working on a 46-foot buoy 
off Governor's Island, and the light flashed in his eyes, 
causing him to be totally blind for a week.  He added that he 
was treated first at Governor's Island Hospital, and then 
transferred to the U.S. Public Health Service Hospital on 
Staten Island.  He further testified that following the 
incident his eyes were very sensitive to light and constantly 
red, and his vision grew increasingly blurry.  He added that 
following the accident he had to wear corrective vision 
glasses for a period of two years.  

At his March 2008 hearing the veteran testified that he was 
working on a 47-foot buoy tender at Governor's Island, taking 
the lens off, that he thought the battery was disconnected 
but it was not, and that the buoy flashed in his eyes, 
causing his eye problems.  He testified that he sought 
treatment from a corpsman after this incident because he 
could no longer adjust his focus.  He added that he continues 
to have problems with his eyes, with weakness in the eyes, 
his eyes always watering, excess light sensitivity, and 
almost complete loss of night vision.  He testified to 
treatment after service for his eyes at the Scheie Eye 
Institute in Philadelphia.  However, he reported that he had 
been unable to obtain records of that treatment because the 
facility had switched to computerized records and his old 
records could not be obtained.  He added that he had not 
received care for his eyes through VA because it was not 
service connected, and he instead used his private insurance.  

The May 2005 and March 2008 testimony from the veteran 
regarding the alleged eye injury incident in service are 
plainly contradictory in several relevant details concerning 
the initial injury and care immediately after the injury.  At 
one hearing, he told of being completely blind for a week, 
but at the other he related that he sought care because he 
could no longer adjust his focus; at one he told of 
hospitalization or at least inpatient care immediately 
following the incident, whereas at the other he related only 
seek the assistance of a corpsman.  Based on these 
contradictions, the veteran's narratives concerning injuries 
to his eyes in service could only be potentially accepted if 
supported by service records of treatment for injury to his 
eyes, but there is no such record of treatment in the service 
records.   Hence, the contradictions in the narratives weigh 
against his having sustained the described eye injury in 
service.  Accordingly, absent credible lay evidence to 
support the claim and absent medical evidence establishing a 
chronic eye disability developing in service or otherwise 
being causally related to service, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral eye 
disorder.  

The preponderance of the evidence is against the claim for 
service connection for a bilateral eye disorder, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for a bilateral vision disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left elbow disorder is denied.

[Continued on Next Page]

Service connection for a neck disorder, claimed as arthritis, 
is denied. 

The reopened claim seeking service connection for asthma is 
denied.


REMAND

The veteran has claimed entitlement to service connection for 
a left knee disorder as due to a fall from a Coast Guard 
vessel, the Sauk, in service.  The Board in the decision 
hereinabove has substantially discounted the veteran's 
conflicting and uncorroborated narratives of that accident 
and alleged resulting injuries, but the Board is nonetheless 
compelled to develop further the claim for service connection 
for a left knee disorder, because all potential theories of 
entitlement to a benefit under the law and regulations 
implicated by the record must be considered.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Here, the service clinical records 
reveal multiple treatments in service for the left knee over 
an extended period following an assessed left knee muscle 
strain in March 1979.  

The veteran was afforded a VA examination in March 2004 in 
part to address the left knee.  However, while that examiner 
noted a history, apparently as provided by the veteran, of a 
contusion to the left knee in service, that examiner only 
assessed possible degenerative joint disease of the knee.  
The examination is deficient for not accurately noting the 
veteran's left knee history in service as documented by the 
service clinical records, for not arriving at a definite 
diagnosis, and for not addressing the question of etiology of 
any current left knee disorder as related to service.  When 
medical evidence is not adequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
examination.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. 
Derwinski, 1 Vet. App. 90 (1991).

Regarding the veteran's claim for a higher initial evaluation 
for residuals of a chip fracture of the right elbow, the 
Board notes that the veteran was afforded a VA examination of 
the elbow in March 2007.  However, that examination was 
deficient for its failure to adequately address the nature 
and scope of the disorder, particularly as supported by 
objective evidence, and its failure to address whether 
neurological impairment was associated with the disorder.  At 
that examination the veteran reported a constant and high 
level of pain associated with the chip fracture of the right 
elbow.  He then further asserted that he missed at least 
seven or eight days of work with each episode of exacerbation 
of his elbow condition, and that episodes of exacerbation had 
occurred at least ten times in the past twelve months.  Such 
a profound interference with employment activities would seem 
to suggest that the veteran is incapable of retaining regular 
employment due to this disorder.  Yet, he has not asserted 
loss of employment with his employer, the U.S. Postal 
Service.  Further, at his hearing before the undersigned, the 
veteran asserted, in so many words, that his right upper 
extremity is of very little use due to this elbow disability.  
Thus, clearly, a more accurate assessment of the elbow 
disorder must be obtained, in furtherance of the veteran's 
claim.  The fulfillment of VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for his left knee and right 
elbow and any associated orthopedic or 
neurological conditions since his 
separation from active service.  Obtain 
any VA treatment records that have not 
already been associated with the claims 
file.  Once signed releases are received 
from the veteran, obtain any private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.  

2.  Ask the veteran to provide appropriate 
authorization and contact information for 
his employer so that a work history might 
be obtained, detailing excused and 
unexcused absences from work, and reasons 
for such absences, as well as detailing 
any work changes or accommodations 
afforded the veteran due to disabilities, 
and the recognized disabilities for which 
these accommodations were granted.  Any 
work-related medical records should also 
be requested.  A copy of any response(s) 
received should be included in the claims 
file.

3.  Then, afford the veteran  orthopedic 
and neurological examinations to determine 
the current nature and severity of his 
service-connected residuals of a chip 
fracture of the right elbow.  The 
orthopedic examiner should also address 
the current nature and etiology of any 
left knee disorder.  The claims folder 
must be made available to the examiners 
for review.  

a.  Regarding the residuals of a chip 
fracture of the right elbow and any 
current left knee disorder, the 
orthopedic examiner should address 
ranges of painless motion of the 
affected part(s).  In this regard, the 
examiner should rely to the extent 
possible on objective indicia of 
impairment, and should comment, to the 
extent possible, on the degree to which 
complained-of levels of pain and 
impairment are supported by objective 
findings.  Any pain with motion or pain 
with other functional use of the 
affected part(s) should be noted.  
Regarding limitation of motion found, 
the orthopedic examiner should comment 
on the presence or absence of associated 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, and the functional loss 
resulting from any such manifestations.  
The orthopedic examiner should attempt 
to provide a range of useful motion for 
the elbow and knee in all ranges, with 
consideration of these impacting factors 
of pain, weakened movement, excess 
fatigability, and incoordination.  The 
orthopedic examiner should also address 
the extent of any subluxation or lateral 
instability for the left knee, and any 
other disability found in the right 
elbow and left knee.  In addressing all 
these issues, the orthopedic examiner 
should consider the veteran's clinical 
history.  

b.  The orthopedic examiner should also 
carefully review the veteran's 
documented clinical history of left knee 
muscle strain in March 1979 in service, 
and treatment thereafter in service and 
after service for the left knee.  
Following this review, examination of 
the veteran, and conduct of any 
necessary tests or studies, the examiner 
should opine as to whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the veteran has current disability 
of the left knee which developed in 
service or is otherwise causally related 
to service.  If arthritis of the left 
knee is present, then the examiner 
should address whether (if not otherwise 
found to be causally related to service) 
arthritis of the left ankle is 
clinically shown to have been present to 
a disabling degree within the first 
post-service year (the year beginning 
upon the veteran's separation from 
service in August 1981).  

c.  The neurological examiner should 
address the veteran's residuals of a 
chip fracture of the right elbow, with a 
careful review of the clinical record.  
In this regard, the examiner should rely 
to the extent possible on objective 
indicia of impairment, and should 
comment, to the extent possible, on the 
degree to which complained-of levels of 
pain and impairment are supported by 
objective findings.  The examiner should 
conduct any necessary tests, to include 
nerve conduction studies, as may be 
necessary to evaluation the extent of 
dysfunction or pathology associated with 
the veteran's chip fracture of the right 
elbow, bearing in mind the veteran's 
extensive allegations of loss of use of 
the right upper extremity as related to 
the disorder of that right elbow.  The 
neurological examiner should then 
provide a thorough assessment of the 
nature and extent of disability 
associated with that elbow.  The 
examiner should endeavor to characterize 
the veteran's level of impairment, 
including impairment of work capacity, 
due to his chip fracture of the right 
elbow.  

d.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

e.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiners must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the examiners should 
reflect review of the claims file, and 
the discussion of pertinent evidence.

4.  Thereafter, the RO should 
readjudicate the remanded claims de 
novo.  Staged initial ratings should be 
considered for the initial rating 
claims.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  If any of the 
benefits sought are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


